Citation Nr: 1632239	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  07-03 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder, diagnosed as a major depressive disorder and an anxiety disorder.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran served on active duty in the Navy from June 1952 to December 1955 and from February 1956 to February 1964.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama, that determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for a psychiatric disorder, diagnosed as a major depressive disorder and an anxiety disorder (listed as posttraumatic stress disorder (PTSD), claimed as social phobia).  

A June 2010 Board decision reopened and remanded the issue of entitlement to service connection for a psychiatric disorder, diagnosed as a major depressive disorder and an anxiety disorder (listed as an acquired psychiatric disorder, to include PTSD).  

In November 2011, the Board remanded the issue of entitlement to service connection for a psychiatric disorder, diagnosed as a major depressive disorder and an anxiety disorder (listed as an acquired psychiatric disorder, to include PTSD), for further development.  

In a September 2012 decision, the Board denied the Veteran's claim for entitlement to service connection for a psychiatric disorder, diagnosed as a major depressive disorder and an anxiety disorder (listed as an acquired psychiatric disorder, to include PTSD). 

The Veteran then appealed the Board's September 2012 decision that denied entitlement to service connection for a psychiatric disorder, diagnosed as a major depressive disorder and an anxiety disorder (listed as an acquired psychiatric disorder, to include PTSD), to the United States Court of Appeals for Veterans Claims (Court).  In May 2013, the parties (the Veteran and the VA Secretary) filed a joint motion which requested that the Board's decision, as to that issue, be vacated and remanded.  A May 2013 Court Order granted the motion.  

In a February 2015 decision, the Board again denied the Veteran's claim for entitlement to service connection for a psychiatric disorder, diagnosed as a major depressive disorder and an anxiety disorder (listed as an acquired psychiatric disorder, to include PTSD).  

The Veteran appealed the Board's February 2015 decision that denied entitlement to service connection for a psychiatric disorder, diagnosed as a major depressive disorder and an anxiety disorder (listed as an acquired psychiatric disorder, to include PTSD), to the Court.  In March 2016, the parties (the Veteran and the VA Secretary) filed a joint motion which requested that the Board's decision, as to those issues, be vacated and remanded.  A March 2016 Court Order granted the motion.  

The issue has been recharacterized to comport with the evidence of record.  

The Board notes that in a June 2016 statement, the Veteran's attorney raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  There is no indication that the Veteran and/or his attorney have filed the proper form as to that possible claim.  See 38 C.F.R. § 3.155(a) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A psychiatric disorder, diagnosed as a major depressive disorder and an anxiety disorder, had its onset in service.  




CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, diagnosed as a major depressive disorder and an anxiety disorder, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran contends, essentially, that he has a psychiatric disorder that is related to service.  He specifically maintains that he was treated for psychiatric problems during service.  The Veteran also reports that he participated in a mission on behalf of the National Security Administration in 1957 and that his submarine had trouble resurfacing at that time.  He states that after that 1957 submarine incident, he began to develop anxiety, problems sleeping, nervous shaking, and an inability to interact with people, and that he also began to consume alcohol on a frequent basis to relieve such symptoms.  The Veteran further indicates that during the cold war, he was in a submarine that had to run silent and deep due to a Russian submarine that was in the area.  He states that he had disciplinary issues during service and that he was given a Captain's Mast.  The Veteran essentially contends that he suffered from psychiatric problems during service and since that time.  

The Veteran served on active duty in the Navy from June 1952 to December 1955 and from February 1956 to February 1964.  His service personnel records include a February 1964 notation that he was separated by reason of unsuitability.  

His service treatment records for his first period of active duty in the Navy from June 1952 to December 1955 do not specifically show complaints, findings, or diagnoses of any psychiatric problems.  

The Veteran's service treatment records for his period of active duty in the Navy from February 1956 to February 1964 do show treatment for psychiatric complaints.  On a medical history form at the time of a February 1956 reenlistment examination, the Veteran checked that he did not have depression or excessive worry or nervous trouble of any sort.  The reviewing examiner did not refer to any psychiatric problems.  A February 1956 objective reenlistment examination report includes a notation that the Veteran's psychiatric evaluation was normal.  

A March 1962 objective separation examination report includes a notation that the Veteran's psychiatric evaluation was normal.  On a medical history form at the time of a March 1962 reenlistment examination, the Veteran checked that he did not have depression or excessive worry or nervous trouble of any sort.  The reviewing examiner did not refer to any psychiatric problems.  A March 1962 objective reenlistment examination report includes a notation that the Veteran's psychiatric evaluation was normal.  

A January 1962 treatment entry notes that the Veteran complained of nervousness.  The Veteran stated that he was nervous because he was on report.  The examiner reported that perhaps the Veteran had a personal problem.  It was noted that the Veteran was placed on no duty status.  A subsequent January 1962 treatment entry, the next day, indicates that the Veteran still had complaints of nervousness.  The examiner stated that the Veteran was told to take it easy and to get bed rest and to return in the morning.  

A February 1962 treatment entry indicates that the Veteran was brought in for a sobriety examination and that he was found to be incapacitated for duty.  

An October 1963 treatment entry relates a diagnosis of chronic alcoholism.  It was noted that the Veteran would be hospitalized for further treatment and/or disposition.  

An October 1963 consultation sheet request indicates a provisional diagnosis of acute alcoholism and acute anxiety reaction.  The actual October 1963 consultation report notes that the Veteran denied that his alcohol habits were of any great difficulty for him.  The Veteran stated that he had increasing nervousness over the previous few months related to confrontations with authority figures, such as at inspections, etc.  It was noted that the Veteran implied that the alleged prejudice of co-workers contributed to his anxiety.  The examiner reported that there were some longstanding situational problems including a change in pay rate after a disciplinary reduction to his present capacity as a personnel man, with which he was not fully acquainted, and difficulties with his girlfriend, etc.  The examiner maintained that the overall impression was a moderate personality disorder and a probable emotionally unstable personality with alcoholic features.  

An October 1963 hospital narrative summary indicates that the Veteran was referred because of acute and chronic alcoholism.  It was noted that the Veteran had complaints of nervousness.  The diagnosis was chronic alcoholism.  

A January 1964 treatment entry indicates that the Veteran had a problem with chronic alcoholism, that he was seen at a naval hospital in October 1963, and that he was found to be emotionally unstable.  It was noted that the Veteran's command was releasing him on an undesirable discharge.  The diagnosis was chronic alcoholism, which did not exist prior to service.  

A January 1964 objective separation examination report includes a notation that the Veteran was emotionally unstable.  

A subsequent February 1964 hospital narrative summary relates diagnoses including chronic alcoholism.  

Post-service private and VA treatment records show treatment for variously diagnosed psychiatric problems, to include psychotic depression; a psychotic reaction; schizophrenic episodes; schizophrenia; PTSD; social phobia; a depressive disorder; insomnia; an adjustment disorder; an adjustment disorder with depression; an adjustment disorder with a depressed mood; a major depressive disorder; and an anxiety disorder.  

For example, an August 1964 VA hospital narrative summary relates diagnoses of acute gastritis, probably due to acute alcoholism; chronic alcoholism; and a passive-aggressive personality.  

A June 1965 treatment report from Napa State Hospital, within a year and a half of the Veteran's separation from service, notes diagnoses of an acute brain syndrome with alcoholic intoxication and a psychotic reaction, as well as delirium tremens.  A June 1965 examination report form the Napa State Hospital relates a diagnosis of psychotic depression.  

A November 1965 treatment entry from the same facility also relates a diagnosis of psychotic depression.  

A March 1975 hospital release summary from the California Department of Mental Hygiene relates a diagnosis of schizophrenia, schizo-affective type.  

A March 1977 VA general medical examination report notes that the Veteran was receiving psychiatric treatment and medication.  It was noted that he had chronic alcoholism since 1968.  The Veteran's complaints included nervousness.  The diagnoses included chronic brain syndrome secondary to alcoholism.  

A March 1977 VA psychiatric examination report includes a notation that the Veteran's claims file was reviewed.  The examiner reported that the Veteran presented a picture of a personality disorder and an inadequate personality.  The examiner stated that the effects of chronic, excessive alcoholism had left their mark with not only personality effects, but also, symptomatically, with peripheral neuropathy.  

A December 1992 statement from K. E. Molina, M.D., indicates that the Veteran had suffered in the past from schizophrenic episodes characterized by confusion, hearing voices, and seeing visions.  Dr. Molina stated that the Veteran was improved with no recent problems.  

An August 1997 VA treatment entry relates an impression that included depression.  A May 1998 VA treatment entry indicates a diagnosis of a depressive disorder.  

An August 1998 VA general medical examination report includes a notation that the Veteran's claims file was reviewed.  The examiner reported that the Veteran had a stress disorder since the late 1950s and that he also had sleep problems.  The diagnoses included PTSD and referred to a VA psychiatric examination report.  

An August 1998 VA psychiatric examination report does not specifically include a notation that the Veteran's claims file was reviewed.  The diagnoses were social phobia and alcohol dependence by prior history.  The examiner stated that the Veteran showed enough criteria for a social phobia diagnosis.  The examiner indicated that it was quite possible that there might be serious depressive symptoms hidden behind the social phobia, but that it would probably be best to have such come out during the course of treatment when the Veteran had established a good therapeutic relationship and he found it easier to talk about his experiences with his father.  

An October 2002 VA treatment entry indicates a diagnosis of an adjustment disorder with a depressed mood.  An April 2003 VA treatment entry indicates a diagnosis of depression.  An August 2003 entry notes a diagnosis of an adjustment disorder with depression.  A January 2004 VA treatment entry relates an assessment of an adjustment disorder.  

An April 2004 VA treatment entry indicates an assessment of an adjustment disorder with a depressed mood, resolved.  The examiner reported that the PTSD screen was negative.  

A February 2009 VA treatment entry notes that the Veteran had current active problems including an anxiety disorder, not otherwise specified, and an adjustment disorder with a depressed mood.  The assessment was a stable interval history and examination without significant changes.  

A December 2009 VA psychiatric examination report includes a notation that the Veteran's claims file was reviewed.  The examiner discussed the Veteran's medical history in some detail.  The examiner indicated that the Veteran did not have any diagnosed psychiatric disorders.  The examiner reported that the Veteran had a history of psychiatric treatment, but that he had not had any treatment since 2004.  It was noted that the Veteran also reported that he was not hospitalized for mental health treatment after 1969, which was when he stated that he last used alcohol.  The examiner stated that, apparently, the Veteran's mental health problems that required hospitalization were directly related to his alcohol abuse.  The examiner indicated that, currently, the Veteran denied that he had any significant mental health symptoms in terms of frequency, severity, or impairment to warrant a diagnosis.  The examiner stated that his opinion was based on DSM-IV guidelines, review of the Veteran's claims file and medical records, and a current assessment.  

A May 2010 treatment report from USA Family Medicine relates an assessment that includes a depressive disorder, not otherwise specified.  

An August 2010 VA treatment entry indicates an assessment that included anxiety, stable, and depression, stable.  

An October 2010 VA psychiatric examination report includes a notation that the Veteran's claims file was reviewed.  As to an assessment, the examiner reported that the Veteran completed a personality assessment inventory and a trauma symptoms inventory.  It was noted that both tests were within normal limits with no evidence of significant clinical elevation noted on the respective test scores.  The examiner indicated that there was no evidence of PTSD or other mental disorders.  The examiner stated that during the clinical interview, the Veteran described his mood as happy, and that he denied suicidal or homicidal ideation.  The examiner maintained that the Veteran denied any symptoms of PTSD and that there was no evidence of PTSD.  The examiner noted that the Veteran reported that his family physician gave him Citalopram for irritability and that he claimed that his irritability was had improved.  The examiner reported that the Veteran's last formal treatment was in the 1960s and that he was treated for alcoholism in the military.  The examiner indicated that there was no evidence that the Veteran was suffering from a psychiatric disorder which was caused by his military service.  

The examiner commented that it was more likely than not that the Veteran was having consequences of alcoholism which caused his hospitalizations.  It was noted that patients could have hallucinations and disturbed thinking as a result of alcohol dependency when they were going through withdrawal.  The examiner stated that the Veteran began drinking before service and that there was a family history of alcoholism.  The examiner maintained that there was no evidence that the Veteran's alcohol abuse would have been related to service.  It was noted that the Veteran denied having any memory of stressors from Korea.  The examiner indicated that there was not even a significant stressor that could be located.  The examiner stated that even under the new standard of threatened military or terrorist activity, there did not appear to be any criteria that were met.  The examiner commented that the Veteran did not have any symptoms of PTSD or other mental disorder at that time.  The examiner indicated that there were no identified diagnoses.  

A May 2011 treatment report from USA Family Medicine relates an assessment that included a depressive disorder, not otherwise specified.  

A December 2011 VA psychiatric examination report includes a notation that the Veteran's claims file was reviewed.  The examiner discussed the Veteran's medical history in some detail.  The examiner reported that the Veteran did not have a diagnosis of PTSD which conformed to the DSM-IV criteria and that his symptoms did not meet the diagnostic criteria for PTSD under DSM-IV.  The examiner also found that the Veteran did not have a mental disorder that conformed to the DSM-IV criteria.  The examiner commented that the Veteran did not have an Axis I mental disorder that conformed to the DSM-IV criteria based on test results and his own description of his symptoms.  It was noted that the Veteran completed the trauma symptoms inventory as part of the evaluation and that his test results were invalid as a result of over endorsing symptoms that were not typical for PTSD.  The examiner stated that there was no objective evidence to support the symptoms of or diagnosis for PTSD, or any other Axis I mood disorder, including depression and/or anxiety.  

The examiner indicated that the Veteran's report that he was taking Citalopram, which was prescribed by a private physician, alone, was not sufficient for a diagnosis of a mood disorder.  The examiner reported that there was no objective evidence based on test results from the examination to support the symptoms of a diagnosis of PTSD or other Axis I mood disorder, including depression and/or anxiety.  The examiner stated that the Veteran did meet the DSM-IV criteria for the diagnosis of a personality disorder, not otherwise specified.  The examiner reported that it was noted in the Veteran's military service record that prior to his discharge from the service in August 1964 that his personality disorder was a constitutional or developmental abnormality and that his alcoholism was due to his own willful misconduct.  It was noted that personality disorders were considered to be developmental in nature and that they pre-existed military service.  

A May 2016 psychiatric evaluation report form K. E. Kirkland, Ph.D., notes that the Veteran was referred for an evaluation by his attorney.  There was a notation that the Veteran's entire claims file was reviewed.  Dr. Kirkland discussed the Veteran's medical history in some detail.  The diagnoses were a social anxiety disorder; a major depressive disorder, recurrent episode, moderate; and an alcohol use disorder, in sustained remission.  Dr. Kirkland stated that based on all available information, a number of the service-related activities during the Veteran's active duty led to an onset of new and exacerbation/increased intensity of his anxiety symptoms.  Dr. Kirkland reported that the Veteran's service treatment records show that he complained of nervousness and anxiety on multiple occasions and that he received psychiatric treatment with Thorazine, an anti-psychotic medication, and Librium, an anti-anxiety medication.  Dr. Kirkland stated that, at that point, a lack of healthy coping resources to deal with his anxiety symptoms led the Veteran to chronic self-medication in the form of alcohol dependence.  It was noted that symptoms of anxiety, as well as depression, had remained present in various intensities throughout the Veteran's life, especially during his military service when his anxiety was intense, and that such were still present and problematic in his daily functioning.  

Dr. Kirkland stated that although the Veteran was noted to be diagnosed with a depressive disorder, not otherwise specified, in 2010 and 2011, he was prescribed Zoloft at that time which was typically used to treatment major depressive and anxiety disorders.  Dr. Kirkland maintained that it was his opinion that the Veteran likely met the criteria for his current diagnoses in 2010 and 2011, although the intensity had waxed and waned throughout the majority of his adult life dating back to the 1960s.  Dr. Kirkland commented that based on the results of his assessment, it was concluded that the Veteran's current psychiatric conditions began during his military service.  

The probative value of medical opinion evidence "is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board observes that respective VA examiners, pursuant to December 2009, October 2010, and December 2011 VA psychiatric examination reports, all found, following a review of the claims file, that the Veteran did not meet the criteria for a diagnosis of a psychiatric disorder.  The Board notes, however, that there are deficiencies in regard to each of those examination reports.  

The examiner, pursuant to the December 2009 VA psychiatric examination report, noted that the Veteran had not undergone any psychiatric treatment since 2004.  However, the evidence of record clearly indicates that the Veteran received psychiatric treatment subsequent to 2004.  The Board notes that the "current disability" requirement for service connection is satisfied if a claimant has a disability at any time during the pendency of a claim, even if the disability resolves prior the adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Additionally, the examiner stated that the Veteran was not hospitalized for mental health treatment after 1969, when he last used alcohol.  
The Board notes, however, that a March 1975 hospital release summary from the California Department of Mental Hygiene relates a diagnosis of schizophrenia, schizo-affective type.  The Board further notes that the VA examiner did not specifically address the Veteran's reports of psychiatric problems during service and since service.  See Davidson, 581 F.3d at 1313.  Therefore, the Board finds that the examiner's conclusion that there was no psychiatric diagnosis is not probative in this matter.  

The examiner, pursuant to the October 2010 VA psychiatric examination report, specifically indicated that the Veteran reported that his last formal treatment was in the 1960s and that he was treated for alcoholism in the military.  The Board notes that the evidence of record shows that the Veteran has received treatment for variously diagnosed psychiatric disorders since at least June 1965.  See McClain, 21 Vet. App. at 319, 321.  The examiner also did not address the Veteran's reports of psychiatric problems during and since service.  See Davidson, 581 F.3d at 1313.  Therefore, the conclusions by the October 2010 VA examiner are also of little probative value in this matter.  

The examiner, pursuant to the December 2011 VA psychiatric examination report, also found that the Veteran did not meet the criteria for a PTSD and for any mood disorder, including depression and/or anxiety.  The examiner stated that taking Citalopram, which was prescribed by a private physician, was not sufficient, alone, for a diagnosis of a mood disorder.  The Board notes, however, that private treatment records dated in 2010 and 2011 show actual diagnoses of a depressive disorder, not otherwise specified, and not just that the Veteran was prescribed medication.  See McClain, 21 Vet. App. at 319, 321.  The examiner did not address why those diagnoses, and the numerous other psychiatric diagnoses of record, are not valid.  The examiner also did not address the Veteran's reports of psychiatric problems during and since service.  See Davidson, 581 F.3d at 1313.  Therefore, the Board finds that the examiner's conclusions, pursuant to the December 2011 VA psychiatric examination report, are of little probative value in this matter.  

The Board notes that the May 2016 psychiatric evaluation report from Dr. Kirkland specifically diagnosed an anxiety disorder and a major depressive disorder.  Dr. Kirkland discussed the Veteran's treatment for nervousness and anxiety during service and his recent diagnoses of a depressive disorder, not otherwise specified, in 2010 and 2011.  Dr. Kirkland specifically indicated that the Veteran's current psychiatric conditions began during his military service.  The Board observes that Dr. Kirkland discussed the Veteran's symptoms during service, his treatment for psychiatric problems throughout his life since service, and his reports of psychiatric problems during and since service.  Additionally, his opinion is more consistent with the evidence of record.  Therefore, the Board finds that Dr. Kirkland's opinion that the Veteran's psychiatric disorder, which he diagnosed as a major depressive disorder and an anxiety disorder, began during service is the most probative in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

The Board observes that the medical evidence indicates that the Veteran was treated for psychiatric complaints during his second period of service from February 1956 to February 1964.  The Veteran has also been treated for variously diagnosed psychiatric disorders, including within less than a year and a half of his separation from service, until the present.  Further, Dr. Kirkland, in a very probative opinion, specifically found that the Veteran's psychiatric disorder, diagnosed as a major depressive disorder and an anxiety disorder, began during service.  

The Veteran is competent to report symptoms he thought were due to his psychiatric disorder, diagnosed as a major depressive disorder and an anxiety disorder, during service and since service.  Moreover, the Board finds that the Veteran's reports of such symptoms are credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

Resolving any doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise regarding whether the current psychiatric disorder, diagnosed as a major depressive disorder and an anxiety disorder, commenced during military service.  In light of the evidence of record, to include the opinion from Dr. Kirkland, as well as the deficiencies in the VA examination reports, noted above, the Board cannot conclude that the preponderance of the evidence is against granting service connection for a psychiatric disorder, diagnosed as a major depressive disorder and an anxiety disorder.  

Accordingly, service connection for a psychiatric disorder, diagnosed as a major depressive disorder and an anxiety disorder, is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a psychiatric disorder, diagnosed as a major depressive disorder and an anxiety disorder, is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


